I agree with the majority's conclusion that this court lacks jurisdiction to consider the second assignment of error. I also agree with the underlying purpose of the majority opinion on the first assignment of error: to protect the confidentiality of privileged attorney-client communications. However, that confidentiality is not breached by disclosure among the client's co-counsel. I believe that one attorney can discover communications among the client and other attorneys on the same matter provided that adequate protective orders are entered to prevent further disclosure to others. Therefore, I would affirm the trial court's decision to allow discovery and remand with instructions to enter an appropriate protective order.